Citation Nr: 0501136	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder to 
include spondylolisthesis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1957 to 
February 1962.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina which, in pertinent part, denied entitlement 
to service connection for spondylolisthesis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

Pursuant to the VCAA, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
While the veteran was afforded a VCAA letter in March 2003, 
the letter did not inform the veteran of the assistance VA 
would provide, and did not request that the appellant submit 
all pertinent evidence he had in his possession.  Hence, 
further development is in order.

The veteran's DD Form 214 for the service period ending in 
September 1958 indicates that he had over five years and 
three months of prior service for pay purposes.  In his 
service medical records, the veteran reported having some 
prior Navy service.  Any prior Navy service has not, however, 
been verified and service medical records from any period 
prior to May 1957 have not been requested or obtained.  
Hence, development regarding that prior service is required.  

In a May 1959 service medical record the veteran reported 
injuring his back after hitting a diving board in 1955.  A 
November 1961 service medical record noted that the veteran 
reported having back symptoms dating to his senior year in 
high school, potentially supports this account.  Notably, the 
veteran's May 1957 service enlistment examination did not 
report any back injury or disability, and in other service 
medical records he denied any pre-service injury to the back.  

While hospitalized inservice for treatment of a low back 
disorder in May 1960, the veteran reported that his disorder 
onset gradually over the prior two years, with no 
precipitating injury.  At the veteran's December 1961 medical 
board evaluation, however, he stated that he injured his back 
in May 1960 while carrying a heavy object.  The veteran 
denied a history of back trouble prior to the claimed May 
1960 injury. 

Spondylolisthesis was diagnosed by X-rays in service.

Plainly, the veteran's statements in his service medical 
records are contradictory as to the date and nature of onset 
of spondylolisthesis and associated symptoms, including 
whether there was a precipitating injury.  Further, the 
claims folder contains no records of treatment for 
spondylolisthesis in the decades post service, with records 
present only of the veteran's VA examination in April 2003 
and associated April 2003 X-rays.  At that examination the 
veteran essentially reiterated the narrative he provided at 
the 1961 medical board evaluation.  However, his other, 
contradicting medical histories provided in service were not 
noted on the April 2003 examination report.  Upon remand, the 
veteran must be afforded a further VA examination by an 
examiner who has considered the entire medical record with 
its contradictory medical histories.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such. 38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993).  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, to determine whether a pre-
existing condition was aggravated by service.  Maxson v. 
Gober, 230 F. 3d 1330, 1353 (Fed. Cir. 2000).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that the disease or injury existed 
prior to service, and show by clear and unmistakable evidence 
that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-03; 69 Fed.Reg. 25178 (2004).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board is 
bound to follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c).

Hence, because in this case the May 1957 service enlistment 
examination found no spondylolisthesis, the burden of showing 
that the veteran's spondylolisthesis existed prior to service 
and was not aggravated by service is particularly high.  
Still, any service medical records from the veteran's 
reported period of Navy service prior to the documented May 
1957 service entry may provide clarifying evidence. 

Accordingly, the case is REMANDED for the following:

1.  The veteran should be issued an 
additional VCAA notice letter which 
specifically requests that he identify 
all pertinent medical evidence, 
including all treatment for 
spondylolisthesis both prior to service 
and post service.  The veteran should 
also be requested to provide details 
regarding his reported Navy service 
prior to entry into the Army in May 
1957.  The veteran should be informed of 
all VA assistance that will be provided 
in developing his claim, and of evidence 
that VA has obtained.  Any response 
received should be associated with the 
claims folder, and any development 
indicated by a response should be 
undertaken.

2.  The RO should obtain verification of 
any active, inactive, or Reserve service 
prior to May 1957 to include Navy 
service.  The RO should obtain any 
associated service medical records.  
Requests should be made to the National 
Personnel Records Center, any indicated 
Service branch, and any indicated 
National Guard or Reserves unit.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, to 
ascertain the nature and etiology of his 
spondylolisthesis.  The RO should 
provide the examiner with a statement of 
all periods of active service, as well 
as any Active Duty for Training 
(ACDUTRA) and Inactive Duty for Training 
(INACDTURA) service.  The claims folder 
and a copy of this remand must be made 
available for review for the 
examination.  The examiner must opine 
whether it is at least as likely as not 
that spondylolisthesis was incurred 
during the appellant's active duty 
service.  Further, the examiner must 
opine whether it is at least as likely 
as not that any preexisting 
spondylolisthesis was permanently 
aggravated inservice.  Regarding any 
diagnosed spondylolisthesis, the 
examiner must opine whether the disorder 
is developmental, due to acute trauma, 
or due to generalized degeneration of 
the spine.  The examiner must address 
the varying histories provided by the 
appellant while in service, as well as 
the medical literature of record in 
addressing the etiology of 
spondylolisthesis.  The examiner should 
attempt to establish the date of onset 
of the veteran's spondylolisthesis.  

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed claim.  The 
RO should issue an appropriate notice 
of that rating action.  If any benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



